PER CURIAM.
We grant E.C.'s motion for rehearing, withdraw our opinion of March 7, 2018, and replace it with the following opinion.
E.C., a juvenile, was charged with burglary of an unoccupied structure and criminal mischief after having been caught at a closed school construction site. After an adjudicatory hearing, E.C. was found guilty of the lesser included offense of trespass and absolved of the criminal mischief charge. To have trespassed, as charged, E.C. had to have entered a "structure." § 810.08(1), Fla. Stat. (2016). A "structure" is defined as a building with "a roof over it." § 810.011(1), Fla. Stat. (2016). The facts in evidence indicate that E.C. entered the site at an early enough *518phase of construction that a building with a roof on it did not then exist. See I.L. v. State, 3D17-1108 (Fla. 3d DCA Feb. 21, 2018).
Accordingly, we reverse E.C.'s conviction and remand for proceedings consistent herewith.
Reversed and remanded.